Citation Nr: 0432417	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  00-20 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to service connection for residuals of a left jaw 
fracture.  



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO decision which, in 
pertinent part, denied service connection for residuals of a 
left jaw fracture.  Service connection for temporomandibular 
joint syndrome as residuals of a right jaw fracture was 
granted with a 10 percent rating.  In January 2001, the RO 
granted service connection for a scar as a residual of 
surgery in the right jaw, also evaluated as 10 percent 
disabling.

In a July 1998 rating decision, the RO increased the 
evaluation for post-traumatic stress disorder (PTSD) from 30 
to 100 percent disabling, effective May 19, 1997.  Although, 
there is no indication in the claim folder that the veteran 
submitted a notice of disagreement with this decision; the RO 
issued a rating decision in August 1999, finding that an 
earlier effective date for the 100 percent rating was not 
warranted.  No notice of disagreement was received within one 
year.

In February and June 2002, the RO issued rating decisions 
finding that "new and material evidence adequate to reopen 
the claim for an earlier effective date for the grant of 
service connection for post-traumatic stress disorder" has 
not been submitted."  In July 2002, the veteran wrote that 
"I disagree with your decision with the date for my 100% SC 
PTSD."  Notes attached to this statement by the RO indicate 
that it did not find this statement to be a valid notice of 
disagreement, because the February and June, 2002 decisions 
dealt with the effective date for service connection and not 
the effective date of the 100 percent evaluation, and that it 
found the statement to be a claim for an earlier effective 
date for the grant of the 100 percent evaluation.  It does 
not appear that the veteran was informed of this 
determination, or that the claim was adjudicated.  This 
matter is referred to the RO for appropriate action.  The 
Board notes parenthetically, that new and material evidence 
cannot serve as the basis for an earlier effective date.  
Leonard v. Principi, 17 Vet. App. 447 (2004).

The Board remanded the issue of service connection for 
residuals of a claimed left jaw fracture in June 2003 for 
further development, and the case was returned to the Board 
in October 2004.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  There is no competent evidence of a current disability 
due to an in-service left jaw fracture, other than the 
already service connected temporomandibular joint syndrome.


CONCLUSION OF LAW

Residuals of a left jaw fracture were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) 
(implementing the VCAA) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In correspondence dated in January 2001 and June 2003, the RO 
provided notice as to what evidence the veteran was 
responsible for, and what evidence VA would undertake to 
obtain.  In the statement of the case (SOC) and supplemental 
statements of the case (SSOC), the RO informed the veteran of 
what the evidence needed to show, in order to substantiate 
the claim for service connection.  

The correspondence told the veteran to furnish information 
with regard to any person having relevant evidence, and 
advised him that he could furnish private records.  This 
information should have put him on notice to submit relevant 
evidence in his possession.  

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini v. Principi, at 119-20.  The notice in 
this case was provided after the initial denial.  However, 
the Pelegrini Court noted that its decision was not intended 
to void existing RO decisions.  Rather, it was sufficient for 
the Board to ensure that proper notice was provided after the 
initial denial.  Id, at 120, 122-4.  In this case the RO's 
letter, SOC, and SSOC provided the required notice, and the 
Board has thereby ensured that the proper notice was 
provided.  See VAOPGCPREC 7-2004; 69 Fed. Reg. 59,989 (2004) 
(holding that VCAA notice can be provided through an SOC or 
SSOC).  

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claim.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  

VA has also obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002).  


I.  Factual Background

A review of his service medical records reflects that in 
February 1969 the veteran was involved in a fight,  He was 
treated for a compound fracture of the right jaw.  An August 
1969 record shows that the veteran was seen complaining of 
chronic headaches.  It was reported (apparently incorrectly) 
that he had had a fracture of the left jaw.  Full range of 
jaw motion was clinically demonstrated; however the movement 
appeared to deviate to the left.  The diagnosis was neuralgia 
secondary to improper healing of the jaw fracture.  On 
service discharge examination in November 1970, a history of 
a broken jaw was noted.  

On VA dental and oral examination in January 2000, it was 
noted that he had a bilateral jaw fracture following a 
physical altercation during active service.  It was noted 
that the extent of functional impairment was left 
temporomandibular joint popping, some clicking and moderate 
pain.  The veteran had a 2-inch scar on the low right 
mandible due to surgical entry.  Absence of teeth acquired 
maxillary with maxillary complete denture was noted.  
Interincisial distance was 45 mm. with no bone loss noted.  
Panorex X-ray studies were within normal limits.  The 
examiner indicated that the veteran had a history of a 
bilateral jaw fracture with some temporomandibular joint 
syndrome associated with the left temporomandibular joint.  

On VA scar examination in October 2000, the veteran related 
the history of a fractured jaw following a fight with a 
fellow soldier in 1969.  It was noted that X-rays taken at 
that time had revealed a displaced right mandible fracture.  
It was also noted that the veteran's teeth had been wired for 
a few months in order to stabilize the fracture area.  After 
removal of the wires, the veteran was able to eat regular 
food and resumed active duty.  The veteran related that the 
surgery was successful, but he continued to have pain in the 
jaw when chewing hard food.  He also indicated that the 
surgery scar was sensitive to touch.  The diagnosis was 
residual surgery scar, right jaw, well healed with sight 
numbness with minimal keloid formation.  

VA medical records dated from January 2000 to June 2002 
essentially reflect treatment for a variety of disorders 
including headaches, hepatitis C, post-traumatic stress 
disorder, and non-insulin dependent diabetes mellitus.  
Periodic dental treatment was noted for complete maxillary 
and partial mandibular dentures.  No treatment, complaints or 
findings related to residuals of a left jaw fracture were 
noted in the medical reports.  

On VA dental and oral examination in May 2004, the veteran 
complained of pain, headaches and clicking in the jaw since 
the service injury.  He said, however, that the clicking had 
since passed.   The veteran related that he currently 
experienced sharp, shooting pains up through his left 
temporal region radiating upwards.  He said that when the 
pain occurred, he was unable to eat or move his mouth until 
it subsided.  Panoramic radiograph studies reflected an upper 
edentulous wedge and a lower partially edentulous mandible.  
A wire from the veteran's previous injury on the lower right 
mandible was noted.  The veteran currently wore a partial 
denture. \

On physical examination, soft and hard tissues were within 
normal limits.  The veteran's range of motion was also within 
normal limits.  No clicking of the temporomandibular joint 
was demonstrated.  The diagnosis was acute temporomandibular 
disorder.  

In an addendum to the examination dated in June 2004, the 
examiner indicated that the veteran's claims file was 
reviewed.  It was noted that the differential diagnosis was 
acute temporomandibular disorder, trigeminal neuralgia, 
temporal arteritis, neuroma.  It was noted that a definitive 
diagnosis could not be made and referral to neurology to rule 
out other pathology was recommended.  

On VA neurology examinations in June 2004, it was noted that 
the veteran reported intermittent pain in the left 
temporomandibular area.  The veteran reported that the pain 
was not sharp but a steady, aching pain.  No difference with 
chewing was reported.  The veteran took no medications to 
treat his complaints.  The diagnosis was jaw pain by history.  
the examiner indicated that his reported jaw symptoms did not 
cause trigeminal neuralgia or temporal arteritis or any other 
neurologic disorder.  

II.  Analysis

Service connection may be granted for disability incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be granted for disability 
diagnosed after service when all the evidence establishes 
that the disability had its onset during service.  38 C.F.R. 
§ 3.303(d) (2004).  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As noted above, the veteran suffered a jaw fracture during 
active duty.  Service connection has been established for 
residual scars from the surgical entry for the right jaw 
fracture.  With regard to the veteran's subjective complaints 
of left jaw symptoms, the 2004 VA examiner noted that such 
reports of pain have not caused trigeminal neuralgia, 
temporal arteritis or any other neurologic disorder.   The 
competent medical evidence essentially shows that any injury 
to the left jaw has healed without residuals.  While an acute 
temporomandibular disorder was noted on VA examination in May 
2004, the medical evidence does not reflect that the veteran 
currently has any chronic residual left jaw disability due to 
the jaw injury during service.  

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty...."  38 U.S.C.A. 
§ 1110 (West 2002).  In the veteran's case, there is no 
medical evidence that the veteran currently has chronic 
residuals of a left jaw fracture.  

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" 
is the "...impairment of earning capacity resulting from 
such diseases or injuries and their residual conditions..."  
38 C.F.R. § 4.1 (2004); see Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).  Under these criteria, a "disability" for 
VA compensation benefit purposes is not shown to be present 
in this case.  

In the instant case, it is questionable whether the veteran 
fractured his left jaw in service.  In any event, the record 
is clear that he does not have any current disability from a 
left jaw fracture (other than that attributable to the 
already service connected temporomandibular joint).  Repeated 
examinations have not documented additional disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

Because the record does not demonstrate additional current 
disability from the claimed left jaw fracture, the Board 
finds that service connection for such residuals is not 
warranted.  Since there is essentially no medical evidence 
showing a current disability, the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for residuals of a left jaw fracture is 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



